UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7270


EDWARD W. JEFFERSON,

                Plaintiff - Appellant,

          v.

WARDEN J. PHILLIP MORGAN; ASSISTANT WARDEN FRANK B. BISHOP; LT.
LIKIN; MICHAEL P. THOMAS; SGT. BERRY; SGT. ANGLE; OFC. BRONSON
BECKER, Commissary; OFC. KNIGHT, Commissary; STEVEN, Registered
Nurse; OFC. N. ALEXANDER, Correctional Officer II; DANIEL
ANDREWS; OFFICER GEIGER, Correctional Officer II; OFFICER HETZ,
Correctional Officer II; OFFICER G. WILSON, Correctional Officer
II; OFC. FODELY, Correctional Officer II,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-02066-JFM)


Submitted:   January 31, 2012             Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward W. Jefferson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edward   W.    Jefferson        seeks   to    appeal    the       district

court’s order dismissing all but one of his claims and denying

all but one of his motions to amend the underlying complaint.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                        The

order Jefferson seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                    Accordingly, we

dismiss   the   appeal    for   lack    of    jurisdiction.             We    dismiss

Jefferson’s motions for relief pending appeal and we dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the    materials        before    the    court    and

argument would not aid the decisional process.



                                                                             DISMISSED




                                       2